DETAILED ACTION
This action is in response to the amendment filed 23 March 2022.
Claims 1, 3, 5–9, 11, and 14–17 are pending. Claims 1 and 9 are independent.
Claims 1, 3, 5–9, 11, and 14–17 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
The objections to the claims are withdrawn in light of the amendments.
Regarding the rejections under § 112, Applicant’s arguments have been considered; some arguments are persuasive, while others are not.
Applicant argues that “at least” was deleted and therefore claims 1 and 9 are no longer indefinite (remarks, p. 9). The examiner respectfully disagrees; the rejection was directed to the phrase “wherein at least one of the plurality of modes comprises a ‘with template mode’ and a ‘without template mode’ to generate the question paper”. The rejection could be overcome by amending the limitation to read, e.g. “selecting a mode from among a plurality of modes, wherein the plurality of modes comprises at least one of a ‘with template mode’ and a ‘without template mode’ to generate the question paper”.
The rejection regarding antecedent basis for “the set of first pre-defined parameters” is withdrawn in light of the amendment and accompanying arguments (remarks, p. 9).
Applicant argues that proper antecedent basis has been made with the amendment “a chapter corresponding to” (remarks, p. 10). However, there is no word modified by the phrase “corresponding to”, and therefore this limitation is grammatically incorrect and also fails to provide antecedent basis for the term “chapter”.
Applicant argues that proper antecedent basis has been made with the amendment “a selected chapter”. However, the plain and ordinary meaning of the term “chapter” in this context is a division of a book, and no book or other document is recited from which a chapter can be chosen.
Applicant argues that the phrase “knowledge, understanding and skills, application” are “different question characteristics” (remarks, p. 10). However, no amendment to this limitation was made, and it remains unclear for the reasons stated previously. For example, it is unclear whether the limitation should be interpreted as reciting four characteristics (knowledge, understanding, skills, application) or three characteristics (knowledge, understanding and skills, application) or otherwise.
Applicant argues that “difficulty level” and “source” are separate parameters (remarks, p. 10). However, no amendment to this limitation was made, and it remains unclear for the reasons stated previously. The rejection could be overcome by amending the claim to separate the two characteristics using a comma, e.g. “…difficulty level of the questions, and source of the questions…”
Regarding the prior art rejections, Applicant’s arguments have been considered, but they are not persuasive.
Applicant argues that Yates does not teach the “set of first pre-defined parameters” or the “set of second pre-defined parameters” but does not state which of the claimed parameters that Yates allegedly fails to teach, or why. The argument also fails to address the other references cited in combination with Yates to teach these limitations.
Applicant argues that Yates does not teach a “with template” or “without template” mode (remarks, p. 12). Applicant states that “’with template’ does not mean reusing an existing assessment”, but the term “template” is not defined by the claims, and the plain and ordinary meaning of the term (a pre-designed document used to create new documents) encompasses uses an existing document as a template for a new document. Applicant further states that “’without template’ in the claimed invention means an option to create only manually a new structure/template of question and define the types of questions and manually pick up the questions from each chapter” which is not what is recited in the claims. Furthermore, the claims explicitly recite that the “without template mode” may be a “fully automatic mode” or “semi-automatic mode”. Lastly, Applicant states that “’without template’ does not relate to generating a new assessment” which is also contrary to the claim language, which recites that a “without template mode” may be selected in a step of a method for “generation and assessment of a question paper”.
Applicant further argues that Yates does not teach entering a plurality of questions manually by the first user based on the selected semi-automatic mode (remarks, p. 12). Applicant states that “[t]he claimed invention discloses picking up the questions from each chapter manually and entering the questions to generate question paper by selecting the semi-automatic mode”, which is not claimed. The claims instead recite that a “template” may be created based on one or more parameters; therefore the “chapter” parameter is not necessarily required. Furthermore the limitation “entering a plurality of questions manually by the first user based on the selected semi-automatic mode by the first user” only requires that questions are entered manually based on the selection of the semi-automatic mode, not on the parameters selected.
Applicant further argues that Yates does not teach generating a question paper “without manual intervention” (remarks, p. 13). The claims recite a “fully automatic mode” but do not explicitly define the term as meaning “without any manual intervention”; the claim states that the user is required to input parameters to generate the question paper. Applicant states that Yates does not teach that “manually editing, adding, or removing questions is optional”, however the cited portion of Yates explicitly states that it is: “an interface to approve questions or optionally to edit, add, or remove questions” (Yates, ¶ 39).
Applicant further argues that Yates does not teach manually validating every question (remarks, p. 13). However, the claim recites that the assessment is “validated automatically […] and manually”. Yates likewise teaches a combination of automatic and manual validation, as explained in the rejection. Examiner further notes that the specification states that responses may be assessed either automatically or manually (not both) (specification, p. 6).
Applicant further argues that Manos does not teach all of the second parameters (remarks, p. 14). Applicant states that Manos does not teach, e.g. “a class” without responding to Examiner’s specific citations for each claimed parameter. Applicant further states that Manos does not teach parameters such as “a total time”, for which Manos is not cited. Applicant further states that Manos does not teach “the aspect of selecting questions based on knowledge and understanding, remembering, analyzing, logical thinking”, which is not claimed.
Applicant further argues that Yates, Manos, and Maddux do not teach parameters such as “knowledge, understanding and skills” (remarks, p. 15). As stated in the rejection under § 112, the interpretation of these terms is unclear. Regardless, any test question is necessarily directed toward assessing one’s knowledge or understanding.
Applicant further argues that Yates does not teach selecting from a plurality of modes, generating a question paper by providing a first set of pre-defined parameters, etc. (remarks, pp. 17–18) which have been addressed above.
Applicant further argues that Manos does not teach various aspects of a “with-template mode” and “without-template mode”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Maddux does not teach various aspects of the claims for which it was not cited (remarks, pp. 20–21). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 5–9, 11, and 14–17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 9 recite selecting at least one mode from among a plurality of modes, wherein at least one of the plurality of modes comprises a “with-template” mode and a “without-template mode[“] to generate the question paper. The use of “at least one of” in combination with two different items makes it unclear whether the plurality of modes comprises one or both of the “with-template mode” and “without-template mode”.
Claims 1 and 9 recite [a] number of questions of a selected type of question to be included from a chapter corresponding to. There is no word modified by “corresponding to”, e.g. “a chapter corresponding to a book”.
Claims 1 and 9 recite a section under which the specified number of questions of the selected question type and marks can be incorporated from a selected chapter. There is no antecedent basis for “a selected chapter” as there is no book or other document recited from which a chapter could be selected.
Claims 1 and 9 recite wherein the set of first pre-defined parameters comprises […] question characteristics comprising a knowledge, understanding and skills, application. It is unclear whether these characteristics are four separate items, two separate items, or otherwise. The specification states “…a question characteristic comprising at least one of a knowledge, an understanding, a skill and an application…” (specification, p. 9 ll. 4–5) but also states “…select question characteristics including but not limited to at least one of a knowledge, understanding and skills, application” (specification, p. 9 ll. 22–23).
Claims 1 and 9 recite wherein the set of first pre-defined parameters comprises […] difficulty level of the questions comprising easy and difficult along with the source of the questions. It is unclear whether the “difficulty level” and the “source” are separate parameters.
Claims 2–8 depend from claim 1, and therefore are rejected for the same reasons.
Claims 11 and 14–17 depend from claim 9, and therefore are rejected for the same reasons.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3, 5–9, 11, and 14–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Yates et al. (US 2003/0180703 A1) [hereinafter Yates] in view of Manos (US 2005/0255438 A1) and Maddux (US 2004/0267607 A1).
Regarding independent claim 1, Yates discloses [a] method for generation and assessment of a question paper, the method comprising steps of: Providing a test and grading the answers (Yates, ¶ 10).	selecting one mode from among a plurality of modes, wherein at least one of the plurality of modes comprises a “with template mode” and a “without template mode” to generate the question paper, An educator creates a new assessment by selecting students automatically, based on a particular educator (Yates, ¶ 37). The educator can also re-use an existing assessment (Yates, ¶¶ 45–50).	wherein the “with template mode” comprises a fully automatic programmed mode, […], An existing assessment may be re-used (Yates, ¶¶ 45–50).	wherein the “without template mode” comprises a fully automatic mode and a semi-automatic mode, An educator creates a new assessment by selecting students automatically or manually (Yates, ¶ 37). 	wherein in the fully automatic mode, a template is automatically created in runtime based on a set of second pre-defined parameters and a set of first pre-defined parameters, The educator selects the curricular category, e.g. math, and the number and type of questions (Yates, ¶ 38). The number of points [marks] for questions can be set (Yates, ¶ 67). The assessment has a number of sections with different types of questions (Yates, fig. 5A–5B). The question types may be objective or subjective (Yates, ¶¶ 54–55).	wherein in the semi-automatic mode, the template is created based on one or more parameters comprising number of questions of a selected type of question […]; An assessment may be created based on a number of questions of a particular type (Yates, ¶ 38).	wherein the set of first pre-defined parameters comprises a board associated with an education system, a class, a subject, name of the question paper, question characteristics comprising a knowledge, understanding and skills, application, […], wherein the set of second pre-defined parameters comprises […], a maximum marks, a number of sections wherein the section includes a number of questions associated with a question type, wherein each question is tagged with a mark, wherein the question type includes an objective type, a subjective type and a paragraph type; Assessments are created based on a group of students, such as a class (Yates, ¶ 37); a curricular category [subject] (Yates, ¶ 38); a question type (Yates, ¶ 39); and a name of the test and point values [marks] (Yates, ¶ 47). The questions may test either “knowledge/understanding”, e.g. a factual question, or “skills/application”, e.g. solving a particular math problem (Yates, FIGs. 5A and 5B).	fetching a plurality of questions automatically from a repository based on the selected at least one mode from among the plurality of modes selected by the first user; The questions are picked from an “Instructional Databank” [repository] based on the parameters selected by the educator (Yates, ¶ 39).	entering a plurality of questions manually by the first user based on the selected semi-automatic mode by the first user; The educator can edit or add questions, either by scanning questions from paper or using web tools (Yates, ¶ 39).	producing the question paper based on the selected at least one mode by the first user; The assessment is readied for the students after the educator finishes the question selections (Yates, ¶ 44).	obtaining a plurality of responses associated with the questions from a plurality of second users wherein the responses are aligned with at least one or more question types; The answers may be collected using paper sheets (Yates, ¶¶ 52–54) or HTML pages delivered to student computers (Yates, ¶ 35).	assessing the responses obtained from the plurality of second users, wherein the assessment is validated automatically based on matching of the question with responses from the repository and manually by the first user by providing manual remarks and marks associated with each question. The answer sheets are scored by scanning them and comparing the answers to an answer sheet, and the results are stored in a database (Yates, ¶¶ 55–56, 69–79). The educator personally grades/scores subjective question types and marks the correctness and point numbers on the answer sheet (Yates, ¶¶ 54, 67).
Yates teaches selecting criteria such as students or a class, or question type, but does not expressly teach various other criteria. However, Manos teaches:	wherein the “with template mode” comprises a fully automatic programmed mode, wherein in the fully automatic programmed mode of the “with template mode” a first user selects a pre-defined template to generate the question paper by providing a set of first pre-defined parameters An existing document can be selected and re-used based on parameters such as the document name and subject area (Manos, ¶¶ 27, 29).	wherein in the semi-automatic mode, the template is created based on one or more parameters comprising number of questions of a selected type of question to be included from a corresponding chapter, mark associated with each question type and a section under which the specified number of questions of the selected question type and marks can be incorporated from the selected chapter; A test [“question paper”] can be created based on chapters from a textbook and question types, including a number of questions per each type (Manos, ¶¶ 26, 42).	wherein the set of first pre-defined parameters comprises a board associated with an education system, a class, a subject, name of the question paper, […], difficulty level of the questions comprising easy and difficult along with the source of the questions, […] a number of sections wherein the section includes a number of questions associated with a question type, wherein each question is tagged with a mark, wherein the question type includes an objective type, a subjective type and a paragraph type A document, such as a quiz, exam, or worksheet, is generated based on criteria including a textbook, a grade [class], one or more subjects, a level of difficulty, question source, a document name, and question types (Manos, ¶¶ 10, 26, 27, 42). The questions may be approved by a board, e.g. the New York State Board of Regents (Manos, ¶ 46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Manos with those of Yates. One would have been motivated to do so in order to reduce the time required to generate assessments (Manos, ¶ 9).
Yates/Manos teaches various question attributes, but does not expressly teach a total time. However, Maddux teaches:	a total time In a system for generating assessments, each question has a time allotment (Maddux, ¶ 56). The test maker can input a target length for the test/assessment, and the system selects questions having time allotments that sum to approximately the target time (Maddux, ¶ 64).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Maddux with those of Yates and Manos. One would have been motivated to do so in order to reduce the burden on the educator/test maker when generating assessments (Maddux, ¶ 14).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein the plurality of questions retrieved from the repository is associated with a difficulty level, a question type, and a question characteristic. Each question has a type, such as multiple choice, short answer, or long answer (Yates, ¶¶ 40–43). The questions are also associated with a curricular category (Yates, ¶¶ 13, 25). In a system for generating quizzes, worksheets, exams, etc. a teacher may select questions by criteria including the level of difficulty (Manos, ¶¶ 27, 42).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein based on the assessment, a performance report is generated corresponding to each of the plurality of second users. The educators can access various reports, etc. (Yates, ¶¶ 82–88) including performance bands into which each student falls based on their assessment (Yates, ¶ 86).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein the responses are validated automatically for the objective question type based on matching of the question with responses from the repository. The answers for objective questions are provided by the student on the answer sheet, which is scanned and scored electronically (Yates, ¶¶ 54–56).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein the responses are validated manually by the first user for the subjective and paragraph question type by entering marks and providing remarks associated with each of the plurality of questions. The answers for subjective questions are written by the student on the answer sheets, and the educator grades and scores them personally using a number of points [remarks] and enters the results by filling the answer sheet bubbles [marks] (Yates, ¶¶ 54, 67).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Yates/Manos/Maddux further teaches:	wherein the generation and assessment of question paper is based on a customized method. The assessments [question papers] may be customized to a group of students (Yates, ¶ 53). The system may be accessed through custom software (Yates, ¶ 30).
Regarding independent claim 9, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 11, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the generation module is configured to receive the set of first pre-defined parameters and the set of second pre-defined parameters and the selected mode from among the plurality of modes. Educators use a web interface to interact with the system, e.g. entering data (Yates, ¶¶ 30–34).
Regarding dependent claim 14, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the generation module is configured to fetch the plurality of question from the stored repository. The questions are picked from an “Instructional Databank” [repository] based on the parameters selected by the educator (Yates, ¶ 39).
Regarding dependent claim 15, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the generation module is further configured to provide the question paper to at least one second user device. The student may take the test using a computer that connects to the server (Yates, ¶ 35).
Regarding dependent claim 16, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the assessment module is configured to receive responses from at least one second user device. The answers may be collected using HTML pages delivered to student computers (Yates, ¶ 35).
Regarding dependent claim 17, the rejection of parent claim 9 is incorporated and Yates/Manos/Maddux further teaches:	wherein the report generation module is configured to generate the performance reports for each of the plurality of second user. Student performance can be viewed individually (Yates, ¶ 88).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571- 270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176
/Tyler Schallhorn/Examiner, Art Unit 2176